Citation Nr: 1138395	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for residuals of a head injury.  

3.  Whether the Veteran's income is excessive for payment of non-service connected pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a November 2009 administrative decision issued by RO in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to service connection for vertigo and service connection for a head injury as well as entitlement to non-service connected pension.

In August 2011, the Veteran stated that he wanted to withdraw his request for a hearing before the Board at the RO.  There is no pending hearing request.  38 C.F.R. § 20.704(d) (2011). 

The issues of entitlement to special monthly pension on the basis of the need for regular aid and attendance of another person or by reason of being housebound and entitlement to service connection for hearing loss, tinnitus, posttraumatic stress disorder (PTSD), a left foot disorder, a heart disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In August 2011, the Veterans representative at the RO sought "expedited action" with regard to issues not currently on appeal.  Although the Veteran meets the age requirements to have his appeal advanced on the Board's docket; he has withdrawn the appeal as to the issues that had been developed for Board consideration.  38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Board is remanding the pension issue for issuance of a statement of the case, and the opportunity for the Veteran to perfect an appeal on that issue, if he so wishes.  At that time he may move the Board to advance any pending appeals on its docket, or the Board may do so on its own motion.

The issue of entitlement so non-service connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an August 2011 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issues of entitlement to service connection for vertigo and service connection for residuals of a head injury.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for vertigo and service connection for residuals of a head injury have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2011 statement, the Veteran stated that he would like to withdraw his appeal for service connection for vertigo and service connection for residuals of a head injury.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for vertigo and service connection for residuals of a head injury and that claim is dismissed.


ORDER

The claim for entitlement to service connection for vertigo is dismissed.  

The claim for entitlement to service connection for residuals of a head injury is dismissed.  


REMAND

In the April 2009 rating decision, the RO granted entitlement to non-service connected pension, effective October 31, 2008.  However, in a November 2009 administrative decision, the RO informed the Veteran that his income effective November 1, 2008, exceeded the maximum annual disability pension limit set by law and, therefore, his claim for pension benefits was denied.  

The Veteran submitted a notice of disagreement with this decision in December 2009.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
	
Issue a SOC on the issue of whether the Veteran's income is excessive for payment of non-service connected pension, decided in the November 2009 administrative decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


